Citation Nr: 0940929	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  98-19 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for positive human 
immunodeficiency virus (HIV), claimed as acquired immune 
deficiency syndrome (AIDS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1977 to December 
1978.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from June 1998 and April 2002 
decisions by the RO which denied the benefits sought by the 
Veteran.  A hearing before the undersigned member of the 
Board was held in Washington, DC in November 2003.  The Board 
remanded the appeal for additional development in May 2004 
and August 2007.  

Concerning the second issue on appeal, the Board notes that 
although the issue was previously characterized as a claim 
for acquired immune deficiency syndrome (AIDS), the medical 
evidence of record shows that the Veteran does not have AIDS, 
but rather HIV positive.  Although the two infectious disease 
are closely related, they are not synonymous.  Accordingly, 
the issue has been restated to reflect the specific nature of 
the disability at issue on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

Case law and VA regulations dictate that VA must make a 
reasonable effort to assist the Veteran in the development of 
his claim and to obtain relevant records, particularly when 
the information sought is within the control of a Federal 
agency, such as, VA or Social Security Administration, 
subject to any supervening laws concerning the release of 
privileged information.  With respect to records within the 
control of a governmental agency, VA is required to make as 
many requests as necessary to obtain the records until it is 
informed by that agency that the records either do not exist 
or are no longer in their custodial control.  38 C.F.R. 
§ 3.159(c)(2) (2009).  

In this case, the Board remanded the appeal on two previous 
occasions, in part, to attempt to obtain records, including 
any reports of disciplinary action pertaining to the alleged 
sexual assault on the Veteran by another sailor.  A response 
from the Department of the Navy, received in January 2008, 
was to the effect that all reports of deck logs are 
transferred to the National Archives and Records 
Administration after 30 years, and that the records requested 
were no longer within the control of the Navy Department.  A 
subsequent response from the National Archives indicated that 
they had not accessioned any Navy Deck Logs from the Navy 
Department for 1977, and they anticipated receiving the 1977 
Logs sometime in May 2009, but that it would be several 
months after that before the records would be processed and 
available for public use.  Thereafter, in a Memorandum dated 
in May 2009, the AMC concluded that the records were not 
available and that further attempts to obtain them would be 
futile.  

With respect to the AMC's conclusion, the Board points out 
that the temporary unavailability of records, as in this 
case, is not tantamount to finding that they do not exist or 
that they can not be obtained.  The failure to obtain 
identified records within the control of a Federal agency or, 
at the very least, confirmation that the records were 
destroyed or are otherwise unavailable, violates VA's duty to 
assist under 38 C.F.R. § 3.159 and, in this case, the holding 
in Stegall v. West, 11 Vet. App. 268 (1998).  

At this point, the Board notes that at the hearing before the 
undersigned in November 2003, and in numerous statements of 
record, the Veteran asserted that the alleged assault 
occurred in the late summer or early fall of 1977, while he 
was assigned to the USS MacDonough.  The Veteran also 
asserted that charges were brought against the alleged 
assailant and suggested that the individual was given a 
Captain's Mast.  Based on his assertions, the Board attempted 
to obtain relevant records for the timeframe he provided.  
However, in a letter received November 2006 that was added to 
the record subsequent to the Board's most recent remand in 
2007, the Veteran indicated that although he reported the 
assault immediately to his superior officer, he was 
discharged from service "without recording my assault 
charges."  As noted, by the RO, in the May 2009 supplemental 
statement of the case, it is thus, unclear as to whether any 
formal charges or disciplinary action was taken against the 
alleged assailant for the reported assault on the Veteran.  

Based on the discussion above, the Board finds that the 
appeal should be remanded for clarification of the Veteran's 
contentions regarding the circumstances of his alleged 
assault.  On remand, the Veteran should be asked to provide 
VA with detailed information regarding, to the best of his 
knowledge, whether any formal charges were filed or 
disciplinary action taken against the alleged assailant for 
the reported sexual assault on the Veteran.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The AMC should take appropriate 
action to request that the Veteran 
provide VA with additional information 
concerning the alleged assault.  Of 
particular importance, is whether he 
filed any formal (written) charges or any 
disciplinary action was taken against the 
alleged assailant for the reported sexual 
assault on the Veteran.  The Veteran is 
advised that this information is 
necessary to assist him in the 
development of his claim and that without 
his cooperation, no meaningful 
development can be undertaken.  

If information is received from the 
Veteran which indicates that some type of 
disciplinary action or judicial 
punishment was taken against the alleged 
assailant for the reported sexual assault 
on the Veteran, the AMC should take 
appropriate steps to obtain all available 
records and associate them with the 
claims file.  A specific request should 
be made to the National Archives and 
Records Administration for deck logs of 
the USS MacDonough for the time period 
specified by the Veteran in order to 
determine whether S. K, the alleged 
assailant, was aboard the USS MacDonough 
(DDG- 39) for the time period from 
September 1977 to November 1977.  Both 
spellings of this individual's name as 
noted in the record should be listed in 
full on the request, not just the 
initials.  If that individual was aboard 
that ship during the indicated timeframe, 
further verification should be requested 
as to whether that individual received a 
Captain's Mast for a sexual assault 
against the Veteran while assigned to 
that ship.  Second, a search should also 
be made of the logbook of nonjudicial 
punishments on the USS MacDonough during 
the 1977 time period between specified by 
the Veteran. 

All attempts to procure records should be 
documented in the file.  If any 
identified records cannot be obtained, 
the AMC must provide confirmation and an 
explanation as to why the records are 
unavailable.  

2.  After the requested development has 
been completed, the AMC should 
readjudicate the merits of the claim 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA and implementing regulations, 
and any additional information obtained 
as a result of this remand.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

